Citation Nr: 1613573	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for scar over the right eye brow.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for peripheral poly neuropathy.

4.  Entitlement to service connection for a back disorder. 

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for rotting teeth.

7.  Entitlement to service connection for residuals of a head injury.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to service connection for fibromyalgia.

REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1968.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) in January 2010, and the transcript has been included in the claims file.  

The above issues were remanded by the Board in decisions dated August 2011 and April 2013 for further development.  All requested developed has been completed to the extent available and appellate adjudication may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a January 2016 statement, the Veteran's window filed a Request for Substitution of Claimant Upon Death of Claimant.  Accordingly, the issue of substitution has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.



FINDING OF FACT

In January 2016, the Board was notified that the Veteran died in December 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  








[CONTINUED ON NEXT PAGE]

ORDER

The appeal is dismissed.




		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


